Citation Nr: 1540380	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-35 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for lumbar strain with degenerative changes has been received.  

2.  Entitlement to service connection for residuals of dysentery, to include nausea, vomiting and diarrhea.  

3.  Entitlement to an increased (compensable) rating for residuals of a right fourth metacarpal fracture.  

4.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions dated in July 2010, January 2011 and August 2011.  In July 2010, the RO denied the Veteran's claim for a rating in excess of 50 percent for the Veteran's service-connected PTSD, which the Veteran appealed that same month.  In the January 2011 rating decision, the RO declined to reopen the Veteran's claim for service connection for a back disability and denied service connection for residuals of a right finger fracture and residuals of dysentery.  In March 2011, the Veteran filed a notice of disagreement (NOD) as to these three issues.  Finally, the RO denied entitlement to a TDIU in August 2011, and the Veteran filed a NOD in September 2011.  

In November 2012, the RO issued a statement of the case (SOC) with respect to all issues on appeal, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2012.  

In June 2015, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge, at the RO; a transcript of that hearing has been associated with the claims file.  

As regards characterization of the Veteran's back claim, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  

The Board's decision with respect to the request to reopen the claim for service connection for a back disability and with respect to the claim for a compensable rating for residuals of a right finger fracture is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  

As a final preliminary matter, the Board notes that, during the June 2015 hearing, the issues of service connection for a cervical spine, thoracic spine, and residuals of a broken tailbone were raised.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).




FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  In a February 2009 decision, the RO denied the Veteran's claim for service connection for a back disability.  Although notified of the denial in a February 2009 letter, the Veteran did not initiate an appeal of that denial, and no pertinent exception to finality applies.  

3.  Evidence associated with the claims file since the February 2009 denial, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the previously denied claim for service at issue, or raise a reasonable possibility of substantiating the claim.  

4.  Pertinent to the June 2010 claim for increase, the Veteran's residuals of right ring finger injury have consisted of complaints of occasional brief pain and mild aching with weather changes, but no actual or effective amputation or ankylosis or other functional impairment of the finger or right hand. 

5.  The schedular criteria are adequate to rate the right ring finger disability at all pertinent points, and no claim for a total disability rating based solely on the disability under consideration has been raised. 


CONCLUSIONS OF LAW

1.  The RO's February 2009 denial of service connection for lumbar strain with degenerative changes is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).  

2.  As evidence received since the RO's February 2009 denial is not new and material, the criteria for reopening the claim for service connection for a back disability are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The criteria for a compensable rating for service-connected residuals of a right fourth metacarpal fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5227, 5230 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim. VAOPGCPREC 6-2014 (Nov. 21, 2014).  

In this appeal, in a July 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his service connection and increased rating claims, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  This letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman, and addressed what was necessary with respect to new and material evidence.  The January 2011 rating decision reflects the initial adjudication of the claims after issuance of this letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file includes VA treatment records, private treatment records, and reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the June 2015 Board hearing, along with various written lay statements.  The Board finds that no additional AOJ action to further develop the record in connection with either matter herein decided, prior to appellate consideration, is required.  

The Veteran underwent a VA examination in July 2011 pertinent to his ring finger claim.  This VA examination report reflects interview with the Veteran, review of the record, and a full evaluation of the Veteran's finger, to include appropriate testing and pertinent clinical findings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in connection with the issue herein decided has been met and that the evidence of record is sufficient for evaluation of the disability under consideration.  

As regards the Board hearing, the Veteran was provided an opportunity to set forth his contentions during his hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing was legally sufficient.  

Here, during the June 2015 hearing, the undersigned identified the issues on appeal and elicited testimony regarding the current nature of the Veteran's right finger disability as well as the in-service injury and current nature of and evidence related to his back disability.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was not prejudicial to the Veteran.  The testimony elicited was directed towards the rating criteria.  Notably, the Veteran identified no evidence relevant thereto that had not been obtained.  Under these circumstances, nothing gave rise to the possibility that any existing, pertinent evidence has been overlooked with regard to the instant claims.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Request to Reopen

Under the legal authority in effect at the time of prior denial and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131 (West 2008 and 2014); 38 C.F.R. § 3.303 (2008-2015).  

The Veteran's claim for service connection for a back disability was previously denied in a February 2009 rating decision.  The RO reviewed the Veteran's service treatment records (documenting an injury to the midback and deformity at L5), private treatment records, a November 2008 VA examination (revealing a diagnosis of chronic lumbar spine strain with degenerative changes and noting that such was not related to the Veteran's military service), and lay statements from the Veteran (reporting helicopter crashes and hard landings while in service).  The RO determined that the Veteran had back complaints in service but none at the time of separation from service and that the evidence of record provided no link between the Veteran's current back disability and his military service.  

Although the Veteran was notified of the denial of his back claim and of his appellate rights via a February 2009 letter, he did not file a notice of disagreement with respect to that denial.  See 38 C.F.R. § 20.201 (2015).  Moreover, no additional evidence was received within the one-year appeal period from the date of the notice of the denial, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156 (b), (c).  Indeed, the only correspondence thereafter received from the Veteran with respect to his back was a new June 2010 claim.  Therefore, the RO's February 2009 denial of the claim is final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

As noted, in June 2010, the Veteran submitted a request to reopen his claim for service connection for a back disability.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's February 2009 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-013 (1992).  

Evidence added to the claims file since the February 2009 rating decision includes VA treatment records, VA examination reports, a transcript of the Veteran's Board hearing, and various written statements from the Veteran, his relatives, and his representative, on his behalf.  

In his June 2003 claim, the Veteran indicated that his back pain began during basic training and continued to the present time.  A June 2011 general medical VA examination documents complaints of lower back pain for which the Veteran used an inverting device to hang upside down and stretch.  An MRI of the lumbar spine showed multilevel degenerative changes.  At the June 2015 hearing, the Veteran testified to several helicopter crashes or hard landings during service, which exacerbated his original injury during basic training.  He noted that his back has hurt since that time.  

The Board finds that while the above-cited evidence is "new," as it was not previously of record, it is not "material" in that it does not relate to an unestablished fact necessary to substantiate the claim, namely a nexus.  In this regard, the new evidence added to the record is duplicative of the evidence of record at the time of the February 2009 denial.  The Veteran had previously reported his injury in basic training as well as helicopter crashes and hard landings.  Furthermore, he had previously noted that he continued to have back pain since his time in service.  Thus, the evidence added to the claims file since the February 2009 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim, as it was previously considered when a nexus was not found.  

In any event, the Board emphasizes that the matter of whether the Veteran's current disability is related to his in-service back injury involves a complex medical matter-the resolution of which requires education, training, and expertise-and thus, outside the realm of knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  As neither the Veteran nor his representative is shown to have such education, training and expertise, neither is competent to opine on the matters on which this claim turns.  Therefore, such assertions, alone, even if new, cannot serve as a predicate to reopen the previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for lumbar strain with degenerative changes are not met, and the February 2009 rating decision denial of this claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine (as explained in 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102 and Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990) is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).   



III.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran has been assigned a noncompensable rating for residuals of a right fourth metacarpal fracture under the provisions of 38 C.F.R. § 4.71a, DC 5227 for ankylosis of the ring or little finger.  A note following the diagnostic code indicates that VA must also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  

In this regard, normal range of finger motion for all fingers except the thumb is as follows: for the metacarpophalangeal (MCP) joint, from zero to 90 degrees on flexion; for the proximal interphalangeal (PIP) joint, from zero to 100 degrees on flexion; and for the distal (terminal) interphalangeal (DIP) joint, from zero to 70 or 80 degrees on flexion.  

Limitation of motion of the joints of the fingers are contemplated in 38 C.F.R. § 4.71a, DCs 5228-5230.  In pertinent part, DC 5230 references limitation of motion of the ring and little finger.  That diagnostic code prescribes a noncompensable rating for any limitation of motion of either finger.  

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Evidence pertinent to evaluation of the Veteran's right ring finger disability in connection with the June 2010 claim for increase includes VA examination reports dated in July 2010 and July 2011 and VA treatment records, as well as statements and testimony from the Veteran.  

VA treatment records dated in January 2010 note full range of motion of both hands.  In June 2010, the Veteran reported that his fracture in service had left a jagged edge next to the tendon which catches on crooked bone in his hand when gripping.  

A July 2010 VA examination report noted that the Veteran reported catching every so often of his right ring finger, which caused brief sharp pain.  The Veteran reported the pain lasted only a few seconds.  He reported no swelling, no weakness, or other issues of the right hand.  He noted mild aching discomfort with cold weather.  An examination of the right hand revealed that the MP joint of the fourth digit was depressed a little bit when making a fist.  The examiner noted that this did not interfere with the full operation of all digits of the hand.  The ring finger had full extension initially and on repetitive use.  The Veteran was able to bring his fingers to a tight fist.  The examiner noted 0 degrees of extension and 100 degrees of flexion.  The examiner noted a slight lump at the wrist area where the fourth metacarpal joined the carpal bones with slight tenderness to palpation.  

X-ray of the right hand revealed a slightly shortened fourth metacarpal with some bony buildup at the base of the fourth metacarpal with normal dimensions of joint space.  The examiner reported a healed fourth metacarpal base fracture with typical slight deformity of depressed metacarpal head but no functional loss whatsoever of the wrist of any of the digits of the right hand.  The Veteran was noted to have full function of the hand and no loss of function as a result of the metacarpal fracture.  

A July 2011 VA examiner noted that the Veteran recovered full function of his right hand after a fracture of the right fourth metacarpal in service.  The Veteran reported that he had to be careful when lifting heavy objects, as such causes pain in his right hand.  An examination revealed full range of motion with no abnormalities noted in bilateral hands.  The examiner noted no angulation, ankylosis or amputation of one or more digits of the right hand, as well as no gap between any finger and the proximal transverse crease of the hand on maximal flexion of the finger.  The examiner noted that the Veteran had no compromise to strength, coordination or ability to perform fine motor tasks due to his right fourth metacarpal fracture.  

During the June 2015 hearing, the Veteran testified that he continued to experience occasional pain in his right hand.  

Considering the evidence of record in light of the applicable criteria, the Board finds that a compensable rating is not warranted for residuals of a right ring finger fracture at any point pertinent to the June 2010 claim for increase.  

DC 5227 provides only for a noncompensable rating for ankylosis of the ring finger.  In the present case, the Veteran has no ankylosis of the right ring finger; even if so, as noted, a compensable rating is not available under that code.  

DC 5227 also includes a note directing consideration of whether evaluation on the basis of amputation is warranted, and whether an additional rating is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  

The Board has considered a rating under DC 5230, applicable to limitation of motion of the ring finger.  However, this diagnostic code sets forth no compensable rating for limitation of motion of the ring finger, and no limitation of motion has been shown by the evidence of record.  The Board notes that the Veteran has not been found to have any arthritis in the right hand, to include his ring finger.  As noted above, a July 2010 x-ray revealed a slightly shortened fourth metacarpal with some bony buildup at the base of the fourth metacarpal with normal dimensions of joint space.  No arthritis was noted.  

Additionally, the disability involves no actual amputation of any portion of the Veteran's right ring finger, and, in light of the symptomatology reported on examination, the Board finds that disability comparable to amputation of the right ring finger has not been shown.  

In so finding, the Board acknowledges the Veteran's contentions regarding pain and effects on his daily life-namely, occasional, brief pain on "catching" or when lifting heavy objects and mild aching associated with weather changes.  However, such symptomatology is not equivalent to amputation.  The Board further notes that the Veteran has not asserted, and the objective evidence does not suggest, that the residuals of a fracture of the right ring finger have resulted in limitation of motion of other digits or interference with overall function of the hand. Indeed, the July 2010 VA examiner found no functional loss of the right wrist or any digits of the right hand, to include the right fourth finger.  The July 2011 VA examiner noted no compromise to strength, coordination or fine motor skills.  In sum, the Veteran retains a significant amount of function in his right ring finger.  The type and degree of symptomatology reported by the Veteran and observed by medical examiners consists only of complaints of occasional pain, but no objective evidence of painful motion.  As discussed above, the rating schedule does not provide for a compensable rating based on such symptomatology.  

The Board further notes that the disability is not shown to involve any other factor(s) warranting evaluation of the disability under any other provision(s) of VA's rating schedule.
 
In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.  

Additionally, the Board finds that at no pertinent point has the Veteran's service-connected right ring finger disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.  

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service connected right ring finger disability at all pertinent points.  The rating schedule fully contemplates the described symptomatology, to include painful motion, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's residuals of fright fourth metacarpal fracture is appropriately rated as a single disability.  As the evaluation of multiple disabilities is not here at issue, the holding of Johnson is inapposite.

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral of this matter for extra-schedular consideration is not required.   See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final point, the Board notes that the matter of the Veteran's entitlement to a TDIU may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted, in this appeal, the Veteran has separately perfected an appeal of the denial of a TDIU-based on consideration of all service-connected disabilities-is addressed in the remand, below.  Solely with respect to the right fourth finger disability, however, there is no evidence or argument that the right fourth metarpal fracture residuals, alone, have actuallly or effectively rendered the Veteran unemployable.  As such, no claim for a TDIU due to the disability under consideration has been raised, and need not be addressed in conjunction with the claim herein decided.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability, pursuant to Hart, and the claim for a compensable rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

As new and material evidence to reopen the claim for service connection for a lumbar strain with degenerative changes has not been received, the appeal as to this matter is denied.  

An increases (compensable) rating for residuals of a right fourth metacarpal fracture is denied.  


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.  

With respect to the Veteran's claim for residuals of dysentery, a July 2010 VA examiner noted the Veteran had recurrent nausea, vomiting and diarrhea but deferred a diagnosis.  The examiner noted that the Veteran's symptoms were not a residual of his prior dysentery but provided no rationale to support such a conclusion.  The examiner did not address the VA treatment records, which diagnoses chronic gastritis in October 2008.  

The Board notes that, in light of the VA examiner's inadequate rationale and the evidence of record indicating a diagnosis with respect to the Veteran's symptomatology, a new VA examination and opinion is necessary to resolve the claim for service connection for residuals of dysentery.  See 38 U.S.C.A. § 5103A (2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's PTSD claim, the Board notes that VA treatment records dated in January 2012 noted problems with sleeping.  Furthermore, VA treatment records dated in July 2012 documented hallucinations and confusion while the Veteran was under in-patient care.  It was noted that the Veteran had severe PTSD with somnambulation and that his hallucinations were likely due, in part, to delirium possibly related to his PTSD.  The Board notes that these records indicate that the Veteran's PTSD symptoms have worsened since his last VA examination in July 2011, at which time the Veteran was noted to have no sleep impairment and no hallucinations.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In light of the VA treatment records indicating a possible worsening of PTSD symptoms, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected PTSD.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, supra.   

With regard to the Veteran's claim for TDIU, the Board notes that, as this claim is based on the occupational effects of the Veteran's service-connected disabilities, to include PTSD, this claim is inextricably intertwined with the claim for higher rating for service connection for PTSD.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The outcome of the TDIU claim is dependent on the findings established on remand for the Veteran's PTSD claim.  Thus, as these claims are inextricably intertwined, adjudication of the TDIU claim, at this juncture, would be premature.  Hence, this matter must be remanded, as well.  

The Veteran is hereby advised that, failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s) for increase, which includes the claim for a TDIU.  See 38 C.F.R. § 3.655(b)(2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file a copy of correspondence referencing the time and date of the examination(s)-preferably, the notice of examination(s)-sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

With respect to VA treatment records, records from the VA Medical Center (VAMC) in Portland, Oregon, dated through November 2012, have been associated with the claims file.  More recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain updated records from the Portland VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since November 2012, following the procedures prescribed in 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the claims should include consideration of all additional evidence added to the record since the last adjudication (in the November 2012 SOC).  

Accordingly, these matters are hereby REMANDED for the following action: 

1.  Obtain from the Portland VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since November 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, in connection with the claimed residuals of dysentery.

The contents of the Veteran's entire electronic claims file), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should reflect consideration of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly indicate all gastrointestinal disorder(s) include chronic gastritis, and any such disorder manifested by bouts of diarrhea and vomiting, currently present or present any point pertinent to the June 2010 claim (even if currently resolved or asymptomatic). 

Then, for each identified disorder, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disability had its onset during service or is otherwise medically related to service, to include gastroenteritis noted in his service treatment records and the Veteran's reported dysentery.  

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include the Veteran's assertions as to the nature, onset and continuity of symptoms (in particular, diarrhea and vomiting).

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination for evaluation of his PTSD, by an appropriate mental health professional. 

The contents of the Veteran's entire electronic claims file,, to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should reflect consideration of the Veteran's documented medical history and lay assertions.  

All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings responsive to applicable rating criteria should be reported in detail.  

The examiner should identify and completely describe the type and extent, frequency or severity (as appropriate) of all current psychiatric symptomatology, as well provide an assessment of the impact of such on the Veteran's occupational and social functioning.  In doing so, the examiner should provide a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) score that represents the level of impairment due to the Veteran's service-connected PTSD, and an explanation of what the score means.

All examination finding/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file a copy of any correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of the examination(s)-sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence (to include all that added to the claims file since the last adjudication ) and legal authority.  

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the claim(s) for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


